Citation Nr: 9900208	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  97-18 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated 10 percent disabling.

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Don S. McDaniel, Attorney at 
Law



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1944 to 
December 1946.  This matter comes to the Board of Veterans 
Appeals (Board) from Department of Veterans Affairs (VA) Waco 
Regional Office (RO) rating decisions which, in August 1996 
granted service connection for bilateral hearing loss, 
assigning it a 10 percent rating, in April 1997 denied a 
rating in excess of 10 percent for service-connected 
tinnitus, and in October 1997 denied entitlement to TDIU.

In May 1998, the Board remanded this case for the scheduling 
of a Travel Board hearing, as requested by the veteran.  In 
September 1998, he accepted, through his attorney, a video 
conference hearing in lieu of a Travel Board hearing, and 
such hearing was held in October 1998.


CONTENTIONS OF APPELLANT ON APPEAL

In essence, the veteran contends that his service-connected 
hearing loss and tinnitus are more severely disabling than 
the currently assigned evaluations reflect, and that 
increased ratings for such disabilities are therefore 
warranted.  He also contends that he is unable to maintain 
substantially gainful employment because of his service-
connected hearing loss and tinnitus. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against a TDIU and a rating in excess of 10 
percent for tinnitus, but it supports a 20 percent rating for 
bilateral hearing loss on an extraschedular basis.


FINDINGS OF FACT

1.  All evidence necessary and available for an equitable 
resolution of the veterans claims has been obtained.

2.  The veteran has Level IV hearing, bilaterally, but his 
hearing loss presents an unusual disability picture in that 
it markedly interferes with his employment as an insurance 
salesman.

3.  Disability associated with the veterans tinnitus does 
not present an exceptional disability picture such as marked 
interference with employment or requiring frequent periods of 
hospitalization.

4.  Hearing loss and tinnitus are the veterans only service-
connected disabilities; they are not shown to preclude him 
from engaging in substantially gainful employment; he is 
currently self-employed in his usual occupation as an 
insurance salesman.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for bilateral 
hearing loss is not warranted under the schedular criteria, 
but as his case is exceptional, assignment of an additional 
10 percent rating on an extraschedular basis is warranted.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.85, Diagnostic Code 6101 (1998).

2.  The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.87a, Diagnostic Code 6260 
(1998).

3.  The criteria for total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veterans claims of increased 
ratings for bilateral hearing loss and tinnitus and claimed 
entitlement to TDIU are well grounded, as they are plausible 
and capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  This finding is based on his assertion 
that disability associated with his service-connected hearing 
loss and tinnitus has increased in severity and has rendered 
him unemployable.  Proscelle v. Derwinski, 1 Vet. App. 629 
(1992); King v. Brown, 5 Vet. App. 19 (1993).  Once 
determined that a claim is well grounded, VA has a duty to 
assist in the development of evidence pertinent to the claim.  
38 U.S.C.A. § 5107(a).  The Board notes that pertinent 
clinical data have been associated with the file, including 
current data sufficient to address the merits of the 
veterans claims.  Thus, the duty to assist has been 
satisfied in this case.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average impairment in earning capacity 
due exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Service connection for tinnitus was granted by July 1995 RO 
determination, and a 10 percent rating was assigned; service 
connection for bilateral hearing loss was granted by August 
1996 rating decision, and it was assigned a 10 percent 
rating.  Those decisions were based on the veterans service 
records showing extensive exposure to artillery fire without 
ear protection during World War II, resulting in repeated 
acoustic trauma.  Post service evidence, consisting of 
clinical records from E. Brooks, D.O., and July 1996 VA 
audiological examination report diagnosing bilateral 
sensorineural hearing loss and tinnitus demonstrated that 
such disabilities were related to his noise exposure and/or 
acoustic trauma sustained in service.

VA outpatient treatment records from October 1996 to July 
1997 reveal reports of gradual deterioration in the veterans 
ability to hear and periodic adjustments of his bilateral 
hearing aids; in July 1997, he complained of hearing aid 
feedback when the volume was turned up loud enough for him to 
hear adequately.

At an August 1997 RO hearing, the veteran testified that he 
had worked as an insurance salesman for 33 years.  He 
indicated that he was retired from his full-time 
employment in 1986 as the severity of his hearing loss and 
tinnitus made it impossible for him to communicate 
meaningfully with his co-employees and customers.  Since 
1986, he reported working as a self-employed insurance 
salesman, noting that his earning capacity greatly diminished 
due to his deteriorating hearing.  He indicated that he was 
only able to hear with the help of hearing aids.  Reportedly, 
his hearing aids required frequent readjustment to allow him 
to hear; during such times when the hearing aids were being 
readjusted, he said he had no replacements and he was unable 
to carry on conversations with anyone.  

In August 1997, the veterans hearing acuity was evaluated by 
Dr. Brooks.  His average hearing thresholds and speech 
discrimination ability appear to have undergone gradual 
deterioration as compared to prior audiograms in May 1984 and 
March 1994.

On VA audiological examination in September 1997, the veteran 
indicated that he experienced constant bilateral tinnitus, 
describing it as real bad.  On examination, auditory 
thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz were 55, 
65, 70, and 70 decibels in the right ear (averaging 65 
decibels), and 55, 60, 65, and 70 decibels on the left 
(averaging 63 decibels); speech recognition using the 
Maryland CNC test was 80 percent correct, bilaterally.

At the October 1998 video conference hearing, the veteran 
testified that the sensitivity of his bilateral hearing aids 
had to be readjusted 3 times during the past two years due to 
deterioration in his hearing, and he indicated he was unable 
to hear at all without hearing aids; reportedly, he was 
unable to function in an employment setting during the 4 to 
6-week period it took to have his hearing aids replaced or 
readjusted.  He indicated that he took retirement at his 
prior job as they were going to put younger people in 
management, but he has continued to work as a self-employed 
insurance agent; his hearing impairment and tinnitus 
reportedly interfered with his ability to work because he was 
unable to communicate on the telephone, and even his in-
person conversation with customers was affected by his 
diminished hearing.  He testified that the volume of his 
sales decreased dramatically during the past 3 years due to 
deteriorating hearing acuity.


Increased rating for bilateral hearing loss

The basis for evaluating defective hearing is the impairment 
of auditory acuity within the range of 1,000 to 4,000 Hertz, 
according to findings on audiology examinations.  For VA 
purposes, impairment of auditory acuity contemplates the 
organic hearing loss for speech.  38 C.F.R. § 4.87 (1998).  
The evaluations derived from the schedule are intended to 
make proper allowance for improvement by hearing aids.  
38 C.F.R. § 4.86 (1998).  The examinations permit a 
standardization of methods and uniform conditions, so that 
the performance of each person can be compared with that of a 
person having normal hearing acuity.  The audiometric 
findings provide an accurate basis upon which to evaluate the 
veteran's entitlement to disability compensation, as provided 
by 38 C.F.R. § 4.85.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
Audiometric test results are translated into a numeric 
designation ranging from level I to level XI to evaluate the 
degree of disability from bilateral service-connected 
defective hearing.  The Schedule for Rating Disabilities 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 
6100 to 6110.  For the purpose of rating disabilities arising 
out of a service-connected hearing loss, a mechanical 
application of the rating schedule to the numeric values 
found during audiological examination is used.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Regarding the veterans claim of an increased rating for 
bilateral hearing loss, under VA schedular standards, the 
test results reported from the September 1997 VA audiological 
evaluation reveal that his hearing acuity is at level IV, 
bilaterally.  Level IV hearing in both ears warrants a 10 
percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6101.  
Consequently, entitlement to a rating greater than the 
currently assigned 10 percent for his bilateral hearing loss 
is not established under the rating criteria.  To be assigned 
a higher evaluation under VA schedular standards, the average 
pure tone thresholds and/or speech recognition scores would 
have to reflect more significantly impaired hearing than is 
evident in the most recent audiometric examination.  Thus, 
the preponderance of the evidence is against his claim for a 
rating in excess of 10 percent under ordinary rating 
criteria.  

The Board has considered the argument advanced by the veteran 
that an evaluation for his bilateral hearing loss under the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  The 
evidence of record, as discussed above, does not present a 
picture warranting an evaluation of his service-connected 
hearing loss disability in excess of the 10 percent 
evaluation provided by pertinent schedular criteria.  Yet, 
the Board is mindful of the veterans credible testimony that 
his hearing loss markedly interferes with his employment 
circumstances as an insurance salesman, and that his ability 
to converse with customers on the telephone and in person is 
somewhat diminished by his service-connected hearing 
impairment, especially when his bilateral hearing aids 
require adjustment so as to compensate for his deteriorating 
hearing.  Thus, his case is believed to reasonably present an 
unusual disability picture involving marked interference with 
his current self-employment as an insurance salesman.  The 
foregoing, favorable action does not violate the holding in 
Floyd v. Brown, 9 Vet. App. 88 (1996), as the RO has already, 
in the first instance, considered and rejected application of 
an extraschedular evaluation in connection with this matter. 

The Board stresses that the preponderance of the evidence is 
against the veterans increased rating claim under the 
regular rating criteria, and it presents no question as to 
which of two evaluations should be applied.  Thus, the 
provisions of 38 C.F.R. § 4.7 (1998) are inapplicable.  
However, an additional 10 percent disability rating may be 
assigned under the extraschedular authority, cited above. 

Increased rating for tinnitus

Currently, the veterans service-connected tinnitus is rated 
under 38 C.F.R. § 4.87a, Diagnostic Code 6260, persistent 
tinnitus as a symptom of head injury, concussion, or acoustic 
trauma, and a 10 percent rating is assigned, representing the 
maximum available schedular rating.

The evidence of record before the Board does not reveal that 
the veterans service-connected tinnitus causes him unusual 
or exceptional hardship such as to warrant application of 
38 C.F.R. § 3.321(b)(1).  He has not, for example, required 
frequent periods of hospitalization and has not demonstrated 
a marked loss of employment on account of his tinnitus.  The 
Board stresses that marked loss of employment has been 
demonstrated due to his service-connected hearing loss, as 
discussed above.  While tinnitus appears to play a role in 
his overall hearing difficulty, it does not appear that 
tinnitus alone causes him unusual hardship as to warrant a 
separate rating on an extraschedular basis.  The Board is 
mindful of the veterans argument that his tinnitus is severe 
and constant.  At the same time, the rating of disabilities 
is based on average impairment of earning capacity in a civil 
occupation.  38 U.S.C.A. § 1155. 

The Board stresses that the preponderance of the evidence is 
against the veterans increased rating claim, and it presents 
no question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 are inapplicable.

TDIU due to service-connected disability

Bilateral hearing loss and tinnitus are the veterans only 
service-connected disabilities.  He submitted a claim for 
TDIU in August 1997, and reported that he completed 4 years 
of grade school and had insurance sales training.  On that 
application, he indicated that he was a self-employed 
insurance agent, working 30 hours a week.  Reportedly, he was 
last employed on a full-time basis in 1986 (as a district 
manager at an insurance company).  He indicated therein that 
his current earned income was from insurance renewals only, 
and that he receives retirement benefits not disability.  

The VA will grant a total disability rating for compensation 
purposes based on individual unemployability when the medical 
evidence shows that the veteran is precluded from obtaining 
or maintaining gainful employment consistent with his 
education and occupational experience, by reason of his 
service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 
4.16.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the U.S. 
Court of Veterans Appeals referred to apparent conflicts in 
the regulations pertaining to individual unemployability 
benefits.  Specifically, it was indicated that there was a 
need for discussing whether the standard delineated in the 
controlling regulations was an "objective" one based on 
average industrial impairment or a "subjective" one based 
upon the veteran's actual industrial impairment.  It is 
further noted that the Board is bound in its decisions by the 
regulations, the Secretary's instructions and the precedent 
opinions of the chief legal officer of VA.  38 U.S.C.A. 
§ 7104(c) (West 1991).  The VA General Counsel concluded that 
the controlling VA regulations generally provide that 
veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure and follow a 
substantially gainful occupation as a result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VA O.G.C. Prec. 
Op. No. 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2,317 (1992).

In determining whether the veteran is entitled to TDIU, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
takes his case outside the norm of such veteran. The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. §§ 4.1, 4.15 (1998).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  
However, if the total rating is based on a disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service- connected disabilities, provided 
that, if there is only one such disability, it shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

Based on the entire evidence pertinent to the veterans 
claim, as discussed above, the Board finds that entitlement 
to total disability rating based on individual 
unemployability due to service-connected disability is not 
warranted.  The Board stresses that bilateral hearing loss 
and tinnitus are his only service-connected disabilities; 
tinnitus is evaluated 10 percent disabling and a 10 percent 
rating for bilateral hearing loss is warranted on a schedular 
basis with an additional 10 percent on an extraschedular 
basis.  Accordingly, he does not meet the criteria warranting 
the grant of a TDIU due to service-connected disability 
through application of 38 C.F.R. § 4.16(a), discussed above.

Although the overall disability associated with his hearing 
impairment does impact his employment (and this fact is 
reflected in his current disability rating), the fact remains 
that he is now self-employed in his usual occupation, 
insurance sales.  While he may currently be earning less 
income than he has in the past, this appears the result of 
his recent retirement from a management-level position (based 
on age-related factors).  He indicated at the most recent 
hearing that he was not told that his hearing deficit was the 
basis for his retirement because [t]he law wont let them 
do that.  Nevertheless, he believes they forced him to quit 
due to hearing loss, even though he was told he was being 
replaced by younger people in management.  The Board 
notes that there is no other evidence specifying the basis 
for his retirement or substantiating his contention that his 
service-connected disabilities cause him to be unemployed.  
The record indicates that he continues to derive income from 
current employment, and it has been reported that he receives 
other income/benefits due to his present retired status.  
Thus, the criteria for total rating based on individual 
employability due to service-connected disability are not 
shown to exist by application of the subjective standard 
under 38 C.F.R. § 4.16.


ORDER

An increased rating for bilateral hearing loss is granted to 
20 percent on an extraschedular basis, subject to the 
applicable law and regulations governing the payment of 
monetary awards.

A rating in excess of 10 percent for tinnitus is denied.

Entitlement to TDIU due to service-connected disability is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the Court within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board.
- 2 -
